Title: To George Washington from the Commissioners for the District of Columbia, 9 April 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sr
George Town 9th April 1793

We have had explanations with majr Ellicott, there appears to us no occasion to tire you with particulars in general. He is to continue under a general Arrangement marked out which we flatter ourselves will spur to attention and activity platting and dividing, the Squares on Certificates from the head of the surveying department is to be the Work of a different person—As we mentioned before, we believe the Staking out the work on the ground is accurate so that Revision of the whole will not cost so much time as is perhaps generally imagined; but the length of the line of some squares certainly Must be corrected and others probably necessarily must which i[n]volves in such instances, a necessity of replatting and Redividing such squares: however on the whole the publick mind need not be disturbed—we inclose you majr Ellicotts’ letter on narrowing the mall which we forgot to mention to you—if it is to be done at all it must be before the sale of any Land near its sides—Mr Blodget seems to think it may at least as well stand—we have had enough to occupy our minds and but little reflection on this particular on which a settled oppinion of ours ought to have very little weight—The spot for the Capitol is with us much more important, it is obvious that there will be a great difference of expence between the pitch of the hill and the high flatt—Hoban in a loose way speaks of more than we had conjectured. Doct. Thornton threw out an idea that the Capitol might be thrown back to the desirable spot and the center ornamented with a Figure of Columbus—The idea seems not to be disapproved by Mr Blodget, and Ellicot thinks there’s room enough—it does not seem to us that there’s any Sticking impropriety and with that you could consider it on the spot where you could have the most perfect idea of it Mr Blodget thinks we have not missed it in the site of the Judiciary So much as we imagined and as some affirm, he and many others think the street running through that point and cutting the squares

so small had better be struck out and two squares thrown into one we mention it just for your notice—We have requested Mr Blodget to bestow attention to the Site for an exchange and bank so far as to be able to give his matured thoughts in favour of his Choice. We are &c.

T. Johnson
Dd Stuart
Danl Carroll

